

	

		II

		109th CONGRESS

		1st Session

		S. 702

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			

				Mr. Baucus (for

			 himself, Mr. Bunning,

			 Mr. Johnson, Mr. Talent, and Mr.

			 Craig) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

			

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to repeal the occupational taxes relating to distilled spirits, wine, and

		  beer.

	

	

		

			1.

			Repeal of occupational taxes relating to distilled spirits,

			 wine, and beer

			

				(a)

				Repeal of occupational taxes

				

					(1)

					In general

					The following provisions of

			 part II of subchapter A of chapter 51 of the Internal Revenue Code of 1986

			 (relating to occupational taxes) are hereby repealed:

					

						(A)

						Subpart A (relating to

			 proprietors of distilled spirits plants, bonded wine cellars, etc.).

					

						(B)

						Subpart B (relating to

			 brewer).

					

						(C)

						Subpart D (relating to

			 wholesale dealers) (other than sections 5114 and 5116).

					

						(D)

						Subpart E (relating to retail

			 dealers) (other than section 5124).

					

						(E)

						Subpart G (relating to

			 general provisions) (other than sections 5142, 5143, 5145, and 5146).

					

					(2)

					Nonbeverage domestic drawback

					Section 5131 of such Code is

			 amended by striking , on payment of a special tax per

			 annum,.

				

					(3)

					Industrial use of distilled spirits

					Section 5276 of such Code is

			 hereby repealed.

				

				(b)

				Conforming amendments

				

					(1)

					(A)

						The heading for part II of

			 subchapter A of chapter 51 of the Internal Revenue Code of 1986 and the table

			 of subparts for such part are amended to read as follows:

						

							

								II

								Miscellaneous provisions

								

									Subpart A. Manufacturers of

				  stills.

									Subpart B. Nonbeverage

				  domestic drawback claimants.

									Subpart C. Recordkeeping and

				  registration by dealers.

									Subpart D. Other

				  provisions.

								

							.

					

						(B)

						The table of parts for such

			 subchapter A is amended by striking the item relating to part II and inserting

			 the following new item:

						

							

								Part II. Miscellaneous

				provisions.

							

							.

					

					(2)

					Subpart C of part II of such

			 subchapter (relating to manufacturers of stills) is redesignated as subpart

			 A.

				

					(3)

					(A)

						Subpart F of such part II

			 (relating to nonbeverage domestic drawback claimants) is redesignated as

			 subpart B and sections 5131 through 5134 are redesignated as sections 5111

			 through 5114, respectively.

					

						(B)

						The table of sections for

			 such subpart B, as so redesignated, is amended—

						

							(i)

							by redesignating the items

			 relating to sections 5131 through 5134 as relating to sections 5111 through

			 5114, respectively, and

						

							(ii)

							by striking and rate

			 of tax in the item relating to section 5111, as so redesignated.

						

						(C)

						Section 5111 of such Code, as

			 redesignated by subparagraph (A), is amended—

						

							(i)

							by striking 

									and rate of tax

								 in the section heading,

						

							(ii)

							by striking the subsection

			 heading for subsection (a), and

						

							(iii)

							by striking subsection

			 (b).

						

					(4)

					Part II of subchapter A of

			 chapter 51 of such Code is amended by adding after subpart B, as redesignated

			 by paragraph (3), the following new subpart:

					

						

							C

							Recordkeeping by dealers

							

								Sec. 5121. Recordkeeping by

				  wholesale dealers.

								Sec. 5122. Recordkeeping by

				  retail dealers.

								Sec. 5123. Preservation and

				  inspection of records, and entry of premises for inspection.

							

						.

				

					(5)

					(A)

						Section 5114 of such Code

			 (relating to records) is moved to subpart C of such part II and inserted after

			 the table of sections for such subpart.

					

						(B)

						Section 5114 of such Code is

			 amended—

						

							(i)

							by striking the section

			 heading and inserting the following new heading:

							

								

									5121.

									Recordkeeping by wholesale dealers

								,

						and

							(ii)

							by redesignating subsection

			 (c) as subsection (d) and by inserting after subsection (b) the following new

			 subsection:

							

								

									(c)

									Wholesale dealers

									For purposes of this

				part—

									

										(1)

										Wholesale dealer in liquors

										The term wholesale

				dealer in liquors means any dealer (other than a wholesale dealer in

				beer) who sells, or offers for sale, distilled spirits, wines, or beer, to

				another dealer.

									

										(2)

										Wholesale dealer in beer

										The term wholesale

				dealer in beer means any dealer who sells, or offers for sale, beer, but

				not distilled spirits or wines, to another dealer.

									

										(3)

										Dealer

										The term

				dealer means any person who sells, or offers for sale, any

				distilled spirits, wines, or beer.

									

										(4)

										Presumption in case of sale of 20 wine gallons or

				more

										The sale, or offer for

				sale, of distilled spirits, wines, or beer, in quantities of 20 wine gallons or

				more to the same person at the same time, shall be presumptive evidence that

				the person making such sale, or offer for sale, is engaged in or carrying on

				the business of a wholesale dealer in liquors or a wholesale dealer in beer, as

				the case may be. Such presumption may be overcome by evidence satisfactorily

				showing that such sale, or offer for sale, was made to a person other than a

				dealer.

									.

						

						(C)

						Paragraph (3) of section

			 5121(d) of such Code, as so redesignated, is amended by striking section

			 5146 and inserting section 5123.

					

					(6)

					(A)

						Section 5124 of such Code

			 (relating to records) is moved to subpart C of part II of subchapter A of

			 chapter 51 of such Code and inserted after section 5121.

					

						(B)

						Section 5124 of such Code is

			 amended—

						

							(i)

							by striking the section

			 heading and inserting the following new heading:

							

								

									5122.

									Recordkeeping by retail dealers

								,

						

							(ii)

							by striking section

			 5146 in subsection (c) and inserting section 5123,

			 and

						

							(iii)

							by redesignating subsection

			 (c) as subsection (d) and inserting after subsection (b) the following new

			 subsection:

							

								

									(c)

									Retail dealers

									For purposes of this

				section—

									

										(1)

										Retail dealer in liquors

										The term retail

				dealer in liquors means any dealer (other than a retail dealer in beer

				or a limited retail dealer) who sells, or offers for sale, distilled spirits,

				wines, or beer, to any person other than a dealer.

									

										(2)

										Retail dealer in beer

										The term retail

				dealer in beer means any dealer (other than a limited retail dealer) who

				sells, or offers for sale, beer, but not distilled spirits or wines, to any

				person other than a dealer.

									

										(3)

										Limited retail dealer

										The term limited

				retail dealer means any fraternal, civic, church, labor, charitable,

				benevolent, or ex-servicemen’s organization making sales of distilled spirits,

				wine or beer on the occasion of any kind of entertainment, dance, picnic,

				bazaar, or festival held by it, or any person making sales of distilled

				spirits, wine or beer to the members, guests, or patrons of bona fide fairs,

				reunions, picnics, carnivals, or other similar outings, if such organization or

				person is not otherwise engaged in business as a dealer.

									

										(4)

										Dealer

										The term

				dealer has the meaning given such term by section

				5121(c)(3).

									.

						

					(7)

					Section 5146 of such Code is

			 moved to subpart C of part II of subchapter A of chapter 51 of such Code,

			 inserted after section 5122, and redesignated as section 5123.

				

					(8)

					Subpart C of part II of

			 subchapter A of chapter 51 of such Code, as amended by paragraph (7), is

			 amended by adding at the end the following new section:

					

						

							5124.

							Registration by dealers

							Every dealer who is subject

				to the recordkeeping requirements under section 5121 or 5122 shall register

				with the Secretary such dealer's name or style, place of residence, trade or

				business, and the place where such trade or business is to be carried on. In

				case of a firm or company, the names of the several persons constituting the

				same, and the places of residence, shall be so registered.

						.

				

					(9)

					Section 7012 of such Code is

			 amended by redesignating paragraphs (4) and (5) as paragraphs (5) and (6),

			 respectively, and by inserting after paragraph (3) the following new

			 paragraph:

					

						

							(4)

							For provisions relating to

				registration by dealers in distilled spirits, wines, and beer, see section

				5124.

						.

				

					(10)

					Part II of subchapter A of

			 chapter 51 of such Code is amended by inserting after subpart C the following

			 new subpart:

					

						

							D

							Other provisions

							

								Sec. 5131. Packaging

				  distilled spirits for industrial uses.

								Sec. 5132. Prohibited

				  purchases by dealers.

							

						.

				

					(11)

					Section 5116 of such Code is

			 moved to subpart D of part II of subchapter A of chapter 51 of such Code,

			 inserted after the table of sections, redesignated as section 5131, and amended

			 by inserting (as defined in section 5121(c)) after

			 dealer in subsection (a).

				

					(12)

					Subpart D of part II of

			 subchapter A of chapter 51 of such Code is amended by adding at the end the

			 following new section:

					

						

							5132.

							Prohibited purchases by dealers

							

								(a)

								In general

								Except as provided in

				regulations prescribed by the Secretary, it shall be unlawful for a dealer to

				purchase distilled spirits for resale from any person other than a wholesale

				dealer in liquors who is required to keep the records prescribed by section

				5121.

							

								(b)

								Limited retail dealers

								A limited retail dealer may

				lawfully purchase distilled spirits for resale from a retail dealer in

				liquors.

							

								(c)

								Penalty and forfeiture

								

									For penalty and forfeiture

				  provisions applicable to violations of subsection (a), see sections 5687 and

				  7302.

								

							.

				

					(13)

					Subsection (b) of section

			 5002 of such Code is amended—

					

						(A)

						by striking section

			 5112(a) and inserting section 5121(c)(3),

					

						(B)

						by striking section

			 5112 and inserting section 5121(c),

					

						(C)

						by striking section

			 5122 and inserting section 5122(c).

					

					(14)

					Subparagraph (A) of section

			 5010(c)(2) of such Code is amended by striking section 5134 and

			 inserting section 5114.

				

					(15)

					Subsection (d) of section

			 5052 of such Code is amended to read as follows:

					

						

							(d)

							Brewer

							For purposes of this

				chapter, the term brewer means any person who brews beer or

				produces beer for sale. Such term shall not include any person who produces

				only beer exempt from tax under section 5053(e).

						.

				

					(16)

					The text of section 5182 of

			 such Code is amended to read as follows:

					

						

							For provisions requiring

				recordkeeping by wholesale liquor dealers, see section 5112, and by retail

				liquor dealers, see section

				5122.

						

						.

				

					(17)

					Subsection (b) of section

			 5402 of such Code is amended by striking section 5092 and

			 inserting section 5052(d).

				

					(18)

					Section 5671 of such Code is

			 amended by striking or 5091.

				

					(19)

					(A)

						Part V of subchapter J of

			 chapter 51 of such Code is hereby repealed.

					

						(B)

						The table of parts for such

			 subchapter J is amended by striking the item relating to part V.

					

					(20)

					(A)

						Sections 5142, 5143, and 5145

			 of such Code are moved to subchapter D of chapter 52 of such Code, inserted

			 after section 5731, redesignated as sections 5732, 5733, and 5734,

			 respectively, and amended by striking this part each place it

			 appears and inserting this subchapter.

					

						(B)

						Section 5732 of such Code, as

			 redesignated by subparagraph (A), is amended by striking (except the tax

			 imposed by section 5131) each place it appears.

					

						(C)

						Paragraph (2) of section

			 5733(c) of such Code, as redesignated by subparagraph (A), is amended by

			 striking liquors both places it appears and inserting

			 tobacco products and cigarette papers and tubes.

					

						(D)

						The table of sections for

			 subchapter D of chapter 52 of such Code is amended by adding at the end the

			 following:

						

							

								Sec. 5732. Payment of

				tax.

								Sec. 5733. Provisions relating

				to liability for occupational taxes.

								Sec. 5734. Application of State

				laws.

							

							.

					

						(E)

						Section 5731 of such Code is

			 amended by striking subsection (c) and by redesignating subsection (d) as

			 subsection (c).

					

					(21)

					Subsection (c) of section

			 6071 of such Code is amended by striking section 5142 and

			 inserting section 5732.

				

					(22)

					Paragraph (1) of section

			 7652(g) of such Code is amended—

					

						(A)

						by striking subpart

			 F and inserting subpart B, and

					

						(B)

						by striking section

			 5131(a) and inserting section 5111.

					

				(c)

				Effective date

				The amendments made by this

			 section shall take effect on July 1, 2005, but shall not apply to taxes imposed

			 for periods before such date.

			

